Title: From George Washington to Brigadier General Anthony Wayne, 15 March 1778
From: Washington, George
To: Wayne, Anthony

 

Dear Sir
Head Quarters Valley Forge 15th March 1778

I am favd with yours of the 14th: This will be delivered to you by Lieut. Peyton of Capt. Lees Troop who takes 12 Horse with him, which are all that are not upon command. I wrote to you a few days ago ⅌ Express desiring you to give the proper orders to the eldest Officer of your detatchment and to repair to Camp yourself as quick as possible as the Gentlemen of Congress want to see you much on account of the arrangement of the Army. I imagine you had not recd my letter. But I desire you will come over immediately upon the Rect of this, leaving proper orders. I am Dear Sir Yr most obt Servt

Go: Washington

